Citation Nr: 1548466	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1976 to September 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to declining to reopen the Veteran's service connection claim for chronic sinusitis, the June 2009 rating decision denied his service connection claim for an upper back disorder and declined to reopen his service connection claims for a low back disorder and hepatitis C.  The Veteran submitted a timely notice of disagreement for all issues in January 2010.  However, in an October 2011 statement, the Veteran, through his representative, withdrew the issue of entitlement to service connection for an upper back disorder.  Thus, the Board finds that the upper back disorder claim is no longer in appellate status, and no further consideration of this issue is necessary.  In a subsequent March 2012 rating decision, the RO reopened and granted entitlement to service connection for hepatitis C as well as lumbosacral disc disease and osteoarthritis.  As the claims were granted in full, these issues are not before the Board at this time.  Furthermore, in the Veteran's substantive appeal, he limited his appeal to the issue as listed above.  Thus, only the issue listed on the title page is currently before the Board.  

The Board notes that the March 2012 statement of the case characterized the service connection claim at issue as encompassing both chronic sinusitis and allergic rhinitis.  However, the issues of entitlement to service connection for chronic sinusitis and entitlement to service connection for allergies, upper respiratory tract, were separately denied by the RO in a November 1977 rating decision.  In addition, a May 2015 rating decision recently declined to reopen the Veteran's service connection claim for allergies, upper respiratory tract.  The Board finds that this issue includes allergic rhinitis.  Moreover, the appeal period for this claim has not yet expired.  For these reasons, only the issue related to chronic sinusitis is before the Board at this time.

In his January 2010 notice of disagreement, the Veteran requested a Decision Review Officer (DRO) hearing.  An October 2011 letter informed the Veteran that his DRO hearing was scheduled for November 2011.  However, the Veteran withdrew his hearing request in an October 2011 statement from his representative.  In response to a subsequent May 2012 request, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding is associated with the VBMS file.  As such, there are no outstanding hearing requests.  The Board also notes that during the August 2015 Board hearing, the Veteran submitted additional evidence in addition to a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence.  Consequently, the Board will proceed with the adjudication of the claim.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to a dependency allowance for a parent has been raised by the record in an August 2012 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for chronic sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for chronic sinusitis.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the November 1977 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for service connection for chronic sinusitis.


CONCLUSIONS OF LAW

1.  The November 1977 rating decision that denied a claim for entitlement to service connection for chronic sinusitis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the November 1977 rating decision is new and material, and the claim of entitlement to service connection for chronic sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for chronic sinusitis in a November 1977 rating decision, finding that chronic sinusitis was not shown by the evidence of record.  The Veteran was notified of the decision and his appellate rights in a December 1977 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

The Board notes that it appears that additional personnel records were received after the November 1977 rating decision.  A September 1977 Records Transmittal/Request indicated that the Veteran's service treatment records and certain personnel records, including his DD Form 214 and an Air Force Form 452, were transmitted to VA before the November 1977 rating decision.  In November 2014, VA received personnel records from the National Personnel Records Center (NPRC) that included documents that were not marked as transmitted in September 1977.  However, these personnel records deal with disciplinary action for a substance abuse issue.  Thus, these records are not relevant to the chronic sinusitis claim.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and that the Veteran's claim should not be reconsidered on this basis.

At the time of the November 1977 rating decision, the evidence of record included the Veteran's service treatment records, the personnel records discussed above, and his November 1977 claim.  The Veteran's April 1977 enlistment examination did not note any abnormalities in the Veteran's sinuses.  In his corresponding Report of Medical History, the Veteran denied having a history of sinusitis; hay fever; ear, nose, or throat trouble; and chronic or frequent colds.  In August 1976, an STR noted that the Veteran had sinus congestion and tender sinuses.  In September 1976, an STR noted an impression of maxillary sinusitis.  A subsequent x-ray of the Veteran's sinuses was conducted and the report stated that the results were suggestive of maxillary sinusitis.  The Veteran was also noted to have allergies during service and he was given a physical profile related to his allergic rhinitis in June 1977.  

At separation, the Veteran reported that he had "quite a bit of allergies" in his July 1977 Report of Medical History.  He reported experiencing sinusitis; hay fever; ear, nose, or throat trouble; and chronic or frequent colds.  In both the July 1977 Report of Medical History and the July 1977 separation examination, the examining physician noted that the Veteran had experienced frequent colds, sinusitis, and hay fever since 1976.  A 1977 evaluation determined that the Veteran had allergies to house dust, grain dust, tobacco, and white ash tree.  According to this summary, he was still undergoing further testing.

The evidence submitted after the November 1977 rating decision includes the Veteran's statements, VA treatment records dated from August 1990 to May 2015, a November 2011 VA examination, the August 2015 Board hearing transcript, and an internet article on chronic maxillary sinusitis submitted by the Veteran in August 2015.  During the August 2015 Board hearing, the Veteran testified that he had sinus headaches during service and that he continued to have sinus problems after his discharge.  See August 2015 Board Hearing Transcript (Tr.), page 5, 11.  The Veteran reported he did not have sinusitis or allergy problems before service.  See Tr., page 12.  During the November 2011 VA examination, the examiner marked that the Veteran had chronic sinusitis.  The examiner opined that it was not caused or aggravated by the Veteran's military service.  The internet article that was later submitted by the Veteran suggested that environmental factors, such as dust, mold, bacteria, fungus, and pollution, should be explored in determining the causes of chronic sinusitis.  In addition, the article stated that sinusitis develops during the course of a cold or allergy.

The Board finds that new and material evidence has been submitted.  The internet article submitted by the Veteran is new as this evidence was not previously of record.  In addition, this evidence is material as it suggests that there is a causative relationship between the Veteran's allergies during service and the manifestation of his chronic sinusitis.  Additionally, the Veteran reported symptoms during and continuously after active service.  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  As new and material evidence has been submitted, the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

Entitlement to service connection for chronic sinusitis is reopened; the claim is granted to this extent.


REMAND

A remand is necessary to obtain an adequate VA examination and medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As previously discussed, the Veteran was provided with a November 2011 VA examination and the examiner provided a negative opinion for the Veteran's chronic sinusitis.  However, the examiner's opinion is inadequate as the rationale only discussed the Veteran's allergic rhinitis and did not provide a basis for the negative opinion relating to his chronic sinusitis.  Moreover, while the examiner marked that the Veteran had chronic sinusitis in the body of the examination report, he did not document the disorder in the diagnosis section.  Consequently, a new medical examination and opinion must be obtained upon remand.

In addition, an April 2001 VA treatment record noted the Veteran's report that he intended to file for Social Security Administration (SSA) benefits.  An April 2009 SSA Inquiry also indicates that the Veteran is receiving SSA disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including the SSA.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Veteran also appears to receive treatment from the VA Texas Valley Coastal Bend Health Care System.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Texas Valley Coastal Bend Health Care System dated since May 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the preceding development, a medical examination and opinion as to nature and etiology of the Veteran's claimed chronic sinusitis must be obtained.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly indicate whether the Veteran has a current diagnosis of chronic sinusitis.

If it is determined that the Veteran has a current diagnosis of chronic sinusitis, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's chronic sinusitis manifested in service or is otherwise causally or etiologically related to his military service.

In rendering an opinion, the examiner must address the following:  1) the Veteran's August 2015 testimony that he first experienced sinus problems during service and these problems continued after his discharge; 2) the excerpt from the internet article addressing chronic maxillary sinusitis that was submitted by the Veteran in August 2015; 3) the Veteran's STRs; and 4) the 2011 VA examination report.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


